Citation Nr: 0516480	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  98-20 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for  psychiatric 
disability, to include a cognitive disorder, and/or an 
adjustment disorder with depressed mood.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1965 to June 
1966.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision in 
which the RO denied service connection for cognitive disorder 
and adjustment disorder with depressed mood.  In March 2003, 
the veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in April 2003, and the 
veteran filed a substantive appeal later that month.  

In January 2004, the Board recharacterized the issue on 
appeal as set forth on the title page, and remanded the 
matter to the RO for further action.  After completing the 
requested action, the RO continued its denial of service 
connection for a psychiatric disability, to include a 
cognitive disorder, and/or an adjustment disorder with 
depressed mood (as reflected in a March 2005 supplemental SOC 
(SSOC)).

The Board also notes that in his April 2003 substantive 
appeal, the veteran contended that he was unable to work, and 
was entitled to a total disability rating as the result of 
physical and mental disabilities.  The Board construes these 
assertions as raising an informal claim for a total rating 
for compensation purposes based on individual unemployability 
due to service-connected disability (TDIU).  As the RO has 
not yet adjudicated the matter of a TDIU, it is not properly 
before the Board; hence, this matter is referred to the RO 
for appropriate action.  


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.	Although schizoid personality disorder was noted in 
service, service medical records reflect no findings or 
diagnosis of any psychiatric disorder recognized as a 
disability for VA compensation purposes.  

3.	The only competent medical opinions on the question of a 
medical relationship between current psychiatric disability 
and service militates against the claim.  


CONCLUSION OF LAW

The criteria for service connection for service connection 
for psychiatric disability, to include a cognitive disorder, 
and/or an adjustment disorder with depressed mood, are not 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision the claim on appeal has been 
accomplished.  

Through the April 2003 SOC, the March 2005 SSOC, the RO's 
letter of December 2002, and the February 2004 letter sent to 
the veteran from the Appeals Management Center (AMC), the 
veteran has been notified of the legal criteria governing the 
claim, the evidence that has been considered in connection 
with the appeal, and the bases for the denial of the claim.  
After each, he was given the opportunity to respond.  Thus, 
the Board finds that the veteran has received sufficient 
notice of the information and evidence needed to support the 
claim.  

Pursuant to the aforementioned documents, the veteran also 
has been afforded the opportunity to present evidence and 
argument in support of his claim.  In its December 2002 
letter, the RO requested that the veteran provide 
authorization to enable it to obtain any outstanding private 
medical records, and information to enable it to obtain any 
VA treatment records, employment records, or records from 
other Federal agencies; and requested that the veteran submit 
any additional evidence in his possession.  In a February 
2004 letter, the AMC requested that the veteran provide 
information to enable to obtain any VA or private treatment 
records, employment records, or records from other Federal 
agencies; and requested that the veteran submit any 
additional evidence in his possession.  The February 2004 
letter also informed the veteran that he had a full one-year 
period within which to respond.  Through these letters, the 
Board finds that the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by VA has been met.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  As explained 
above, all of these requirements have been met in the instant 
case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a)
(West 2002) requires that notice to a claimant pursuant to 
the VCAA be provided
"at the time" that, or "immediately after," the Secretary 
receives a complete or
substantially complete application for VA-administered 
benefits.  In the case now before the Board, the documents 
meeting the VCAA's notice requirements were provided both 
before and after the rating action on appeal.  However, the 
Board finds that any lack of pre-adjudication notice in this 
case has not prejudiced the veteran in any way.  

As indicated above, the RO issued the April 2003 SOC 
explaining what was needed to substantiate the claim within 
one-month of the veteran's March 2003 NOD of the February 
2003 rating decision on appeal, and the veteran was 
thereafter afforded the opportunity to respond.  Moreover, 
the veteran has been notified of the VCAA duties to notify 
and assist pursuant to the RO's December 2002 letter, and the 
AMC's letter of February 2004; neither in response to these 
letters, nor at any other point during the pendency of this 
appeal, has the veteran informed the RO of the existence of 
any evidence that has not already been obtained.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran.  As indicated below, the RO has 
obtained from the National Personnel Records Center (NPRC)the 
veteran's available service medical records (SMRs), to 
include a Medical Board report that includes a summary of in-
service hospitalization and discharge diagnosis.  The RO also 
has obtained post-service hospitalization and outpatient 
treatment reports from VA Medical Centers (VAMCs) associated 
with the Central Arkansas Healthcare System (HCS), dated from 
January 1993 to September 1995, and from July 1998 to 
December 2004; as well as records pertaining to disability 
benefits from the Social Security Administration (SSA).  
Further, the RO has arranged for the veteran to undergo 
numerous VA examinations, the reports of which are of record.  
In support of his claim, the veteran has submitted numerous 
personal statements.  Significantly, the veteran has not 
identified, and the record does not otherwise indicate, any 
existing, pertinent evidence that needs to be obtained.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998);       Cf. 38 C.F.R. § 20.1102.  

As a final matter, the Board notes that the January 2004 
remand included a request that the RO's continued 
adjudication of the claim include consideration of the report 
of the veteran's October 1995 VA examination, and that the RO 
issue a supplemental SOC reflecting such consideration.  The 
February 2005 SSOC does not note consideration of the October 
1995 psychiatric examination report, and there is no other 
documentation of RO consideration of the evidence. The RO's 
failure to complete an action previously requested by the 
Board, generally, would warrant another remand.  Stegall v. 
West, 11 Vet. App. 268 (1998), holding that the Board errs as 
a matter of law when it fails to ensure compliance with a 
prior remand).  In this case, however, the Board notes that 
the October 1995 examination includes a psychiatric diagnosis 
but does not include any opinion as to the etiology of any 
such disorder.  Given that fact, and the fact that the record 
otherwise includes medical opinions specifically addressing 
the medical relationship between current psychiatric 
disability and service-the point on which this case turns-
the Board finds that the RO's failure to explicitly address 
the October 1995 report is harmless.  See ATD Corp., 159 F.3d 
at 549; Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal. 


II.	Background

The report of the veteran's August 1965 service entrance 
examination reflects no complaints, findings, or diagnosis of 
any psychiatric disorder.  

The veteran's SMRs also include a January 1966 physician's 
report includes reference to an incident that occurred during 
the previous month while the veteran was on leave from 
service:  he accidentally shot his right index finger with a 
hunting rifle, requiring the amputation of the distal phalanx 
and head of the middle phalanx on that finger.  The noted 
diagnosis was traumatic amputation of the right index finger.  
A treatment report dated later that same month reflects that 
the veteran's wound to his right index finger was healing 
well.    

A March 1966 report from a military psychiatrist indicates 
that the veteran was referred for psychiatric evaluation as a 
result of social withdrawal and disconcertedness following a 
recent hunting accident that required a partial amputation of 
his right index finger.  It was noted that the veteran had 
felt a sense of loss and had avoided all social contact since 
then, and that the veteran had attempted on all instances to 
keep his right hand hidden from sight by any means available.  
The veteran provided a past history of being reared in a 
developmental environment in which he felt rejected by many 
around him.  Traits in his youth included stuttering and 
feelings of being an outsider and a loner.  He enjoyed 
solitary activities primarily, such as fishing, hunting, and 
camping.  He had enlisted in the Navy for technical training, 
but now felt that his injury made him an oddity and the 
subject of excessive attention.  

On mental status examination, the veteran appeared upset, and 
spoke very little.  There was no evidence of affective or 
associative disturbances and his sensorium was intact.  The 
examiner opined that the veteran had an almost a delusional 
belief that his injury made him the object of others' 
attention, which caused him to focus exclusively on that part 
of his anatomy.  He was not psychotic.  The psychiatrist 
diagnosed psychoneurotic reaction, not elsewhere classified, 
post-traumatic, in a schizoid personality, chronic, severe.  
It was also noted that the veteran had been admitted to a 
military hospital for further psychiatric evaluation and 
treatment.     

A June 1966 report of a service department Medical Board 
notes that the veteran remained hospitalized at a Naval 
medical facility for psychiatric treatment.  It was also 
noted that on admission to the hospital, general physical and 
neurological examinations were normal, except for the absence 
of the distal two phalanges of the right index finger.  The 
stump had appeared to be well-healed.  Also noted were the 
findings of the military psychiatrist who had evaluated the 
veteran in March 1966 (discussed above).  

The Medical Board report further reflects that, after 
admission to the hospital, the veteran was seen in orthopedic 
consultation, and it was the orthopedist's opinion that the 
finger stump was functional and pain-free, and was 
cosmetically acceptable.  The veteran was considered fit for 
full duty from that standpoint.  On the open Psychiatric 
Ward, the veteran was noted to be secluded, largely silent, 
and conversant with others only if they initiated the 
conversation, and then for a short time.  He was treated with 
various psychotropic medications, without any perceptible 
change in his behavior.  He was given regular liberty 
privileges and outside detail.  He worked satisfactorily, but 
silently and alone.  After an adequate period of observation 
and evaluation during the veteran's hospitalization, the 
primary diagnosis was thought to be schizoid personality, 
chronic, severe.  The Medical Board concluded that, while the 
loss of the finger might have emphasized his feelings of 
being different, there seemed to be no appreciable change in 
his behavior from that described prior to his enlistment.  
The diagnosis of schizoid personality was accordingly made.

The conclusion expressed by the Medical Board was that the 
veteran suffered from no disability that was the result of an 
incident of service or which was aggravated thereby, and that 
his diagnosed schizoid personality disorder was a condition 
that pre-existed service.  It was also indicated that the 
veteran had received the maximum benefit of hospitalization, 
and that further treatment was not necessary at that time and 
would not restore the patient to a duty status.  The veteran 
was considered fully competent to be discharged into his own 
custody, and was not deemed to constitute a menace to himself 
or others, or to be likely to become a public charge.  The 
Medical Board recommended that the veteran be discharged from 
service on account of the above findings regarding his 
overall mental condition.    

A subsequent June 1966 record reflects that the veteran was 
released from hospitalization, and that, shortly thereafter, 
he was discharged from service.  

Treatment records from VA medical facilities associated with 
the Central Arkansas HCS, dated from January 1993 to 
September 1995, and from July 1998 to December 2004, reflect 
that the veteran underwent inpatient procedures on repeated 
instances between September and December 1994 involving the 
clipping and closure of a right posterior communicating 
artery aneurysm.  A December 1995 VA neuropsychiatrist's 
report notes that the veteran at that time had severe 
impairment of nonverbal memory, and moderate difficulty in 
attention, concentration, and problem-solving.  There was 
also marked slowness of motor speed of the right hand, 
deficient grip strength of the left hand, and numerous 
tactile sensory imperceptions bilaterally.  Also noted was 
significant emotional distress that likely contributed to 
somatic complaints.  An impression was noted of a moderately 
severe organic brain syndrome.  A July 1998 progress note 
from a VA social worker reflects the veteran's ongoing 
problem with depression since the aneurysm, which the veteran 
felt may have been due to chronic severe headaches.  An April 
2003 nurse's report indicates a positive depression screen, 
with treatment.  

On VA psychiatric examination in October 1995, the examiner 
noted that the veteran's SMRs were not available for review.  
The veteran complained of headaches, right-sided in the 
temporal area.  He reported that in September 1994, he had an 
aneurysm following an attempt to lift an object at his place 
of employment.  He further reported having memory problems, 
dizziness, and loss of vision in the right eye after surgery 
for the aneurysm.  His stated that his right hand frequently 
went numb, and he had no depth perception.  The veteran 
indicated that he had experienced stuttering since childhood, 
but that this condition had become worse since the aneurysm 
surgery.  He also complained of social anxiety and sleep 
difficulties since surgery for the aneurysm.    

On mental status examination, the veteran was well-groomed.  
He stuttered during the examination, and explained that this 
problem became worse after his surgery; his speech was 
otherwise good.  He was also missing the distal two joints of 
the right index finger due to a accident during service.  His 
face showed no particular change during the evaluation.  He 
was cooperative.  The veteran's mood appeared to be depressed 
on a consistent basis, and to have become worse since his 
operation.  He stated that the future did not seem positive 
to him.  He had several crying spells when he became very 
depressed.  Though processes were normal.  There appeared to 
be some memory problems.  There were no hallucinations, 
delusions, or schizophrenic trends.  There was some anxiety.  
Insight was superficial, and judgment was good.  The veteran 
had previously thought about suicide, but not for a long 
time, and he had never made any attempts.  He occasionally 
thought about homicide, however, this feeling would go away 
very quickly for him.  The examiner diagnosed dementia due to 
a cerebral aneurysm and subsequent operation, and stated that 
he did not have sufficient evidence in order to make a 
medical diagnosis.  It was further noted that the veteran 
apparently had an aneurysm that ruptured, and he had 
undergone an operation for it, which had left him with some 
cerebral deficits in his memory.  The veteran's stuttering 
had become worse, and he also had seizures.  There was some 
depression secondary to the veteran's physical condition.     

Records from the Social Security Administration, include a 
copy of a December 1994 decision reflecting a determination 
that the veteran was not disabled, based upon consideration 
of his then diagnosed recurrent pterygium of the right eye, 
and post-operative right posterior communication artery 
aneurysm.  A December 1997 decision reflects that the veteran 
was deemed to be disabled, effective September 30, 1994, and 
indicates a primary diagnosis of an organic brain disorder 
and a secondary diagnosis of depression.  An October 2001 
administrative decision indicates that the veteran's overall 
condition had not improved, and that he remained disabled for 
purpose of receipt of SSA benefits.  

Treatment reports associated with the veteran's SSA records, 
include a September 1997 report from a private 
neuropsychiatrist indicating a diagnosis of organic brain 
disorder, secondary to aneurysm, by history, mild to moderate 
in extent; major depression, recurrent, with probable organic 
affective characteristics; and personality disorder, not 
otherwise specified, with mixed features including 
histrionic, passive aggressive, obsessive compulsive, and 
impulsive features. 

In its May 2002 rating decision, the RO granted service 
connection and assigned an initial 20 percent rating, for 
traumatic amputation, middle proximal phalanx, right index 
finger, effective February 26, 2002.

In his November 2002 statement, the veteran related the 
circumstances of an incident that he claimed occurred in 
service, on his return to basic training following the 
accidental injury that led to the partial amputation of his 
right index finger.  According to the veteran, his commanding 
officer called the entire company to attention and made the 
veteran stand on a table, berated the veteran publicly for 
shooting his finger, and at one point in the course of 
addressing the veteran ordered him to disrobe in front of the 
entire company.  The veteran stated that he was later 
transferred to a light duty company, where he completed basic 
training, although the story of the incident at the veteran's 
former company continued to follow him.  The veteran 
indicated that as a result of this incident, he developed a 
dislike for military life and authority figures, and that 
this led to his discharge from service.  He further stated 
that this problem continued to affect him in civilian life.    

In the report of a January 2003, the examiner noted, 
initially, that he had reviewed the claims file.  He further 
noted that the veteran did not report receiving any mental 
health treatment, or taking any psychotropic medications.  
The veteran complained that events in his life were not going 
right for him, and that it seemed as if every day things 
became worse.  He reported that his ability to perform 
everyday tasks and to take care of himself was being 
compromised.  He stated he had difficulty falling asleep, and 
with awakening during the night.  He also indicated that he 
probably had some depression, and he believed that he had 
been depressed for the past five years.  He denied any 
anhedonia or change in libido, and he denied suicidal or 
homicidal ideation.  He further stated that he lived by 
himself, and he visited on occasion with family members and a 
few friends.  

Mental status examination revealed that the veteran was 
casually groomed and conversed readily with the examiner.  He 
was fully cooperative and gave no reason to doubt the 
information he provided.  Some mild dysphoria was noted.  
Speech was disfluent, and became increasingly disfluent on 
cognitive testing.  The predominant mood was one of mild 
depression, and affect was appropriate to content.  The 
veteran's thought processes and associations were logical and 
tight, and no loosening of associations was noted, nor was 
any confusion.  No gross impairment in memory was observed, 
and the veteran was generally oriented in all spheres.  
Hallucinations were not complained of and no delusional 
material was noted during the examination.  Insight was 
adequate, as was judgment.  The veteran denied suicidal or 
homicidal ideation.  The veteran was considered competent for 
VA purposes, and was not in need of psychiatric 
hospitalization at the time of the examination.  The examiner 
diagnosed cognitive disorder, not otherwise specified, and 
adjustment disorder with depressed mood.  A Global Assessment 
of Functioning (GAF) score of 52 was found.  The examiner 
further noted that he could not find any link between the 
above diagnosed conditions and the veteran's military 
service.   

In its February 2003 rating decision, the RO denied service 
connection for cognitive disorder and adjustment disorder 
with depressed mood.  The veteran  perfected an appeal of 
this decision.

III.	Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A.    § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).  Service connection may be granted for a disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability is 
due to disease or injury that was incurred or aggravated in 
service.  38 C.F.R. § 3.303(d).  

Initially, the Board notes that post-service diagnoses 
include dementia (as noted in October 1995), as well as more 
recent diagnoses of cognitive disorder and adjustment 
disorder (diagnosed in January 2003).  However, the record 
presents no basis for a grant of service connection for any 
of these conditions

No psychiatric disability was present in service.  As 
indicated above, service medical records include a Medical 
Board diagnosis of schizoid personality disorder.  The Board 
emphasizes, however, that congenital or developmental 
abnormalities, such as a personality disorder, are not 
considered "diseases or injuries" within the meaning of 
applicable legislation and, hence, do not constitute 
disabilities for VA compensation purposes.  See 38 C.F.R. §§ 
3.303(c), 4.9.  

The Board also finds that there is no competent and probative 
evidence of a nexus between any of psychiatric disability 
diagnosed post-service and military service.  On the 
contrary, the only medical opinions that directly address the 
etiology of any such psychiatric disability tend to militate 
against the claim.  As noted above, the October 1995 examiner 
specifically attributed the veteran's dementia to a 1994 
cerebral aneurysm and subsequent operations-not to the 
veteran's military service.  Moreover, the January 2003 VA 
examiner opined-after review of the veteran's documented 
history and assertions-that he could not find any link 
between either diagnosed disability and military service.  

Thus, there is no competent evidence even suggesting a 
medical nexus any psychiatric disability diagnosed post-
service and either the schizoid personality disorder noted in 
service, or the veteran's in-service hand injury.  In this 
regard, the Board notes that, while service connection may be 
granted, in limited circumstances, for disability due to 
aggravation of a constitutional or developmental abnormality 
by superimposed in-service disease or injury (see VAOPGCPREC 
82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. 
App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-
15 (1993)), there is no medical evidence to establish that 
such has occurred in this case.  

The Board does not doubt the sincerity of the veteran's 
belief that his current psychiatric problems are associated 
with his military service.  However, as a layperson without 
the appropriate medical training and expertise, the veteran 
simply is not competent to provide a probative opinion on a 
medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  As noted above, the 
competent evidence in this case tends to weigh against the 
veteran's claim.   

For all the foregoing reasons, the Board must conclude that 
the claim for service connection for a psychiatric 
disability, to include a cognitive disorder, and/or an 
adjustment disorder with depressed mood, must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against the claim, 
that doctrine is not for application.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49,  53-56 (1990).


ORDER

Service connection for psychiatric disability, to include a 
cognitive disorder, and/or an adjustment disorder with 
depressed mood, is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


